*1266OPINION.
Love
: In this appeal we must decide whether or not the Commissioner erred in disallowing $4,500 as additional salaries for the year 1919, and in decreasing invested capital by $12,181.73.
It was the practice of the petitioner, as the books were kept on the accrual basis, to wait until after December 31 of the calendar year to fix the amount of the additional salaries and to charge it on the books as of December 31. Thus, in 1919, they drew nominal salaries with the understanding that, if the books at the end of the year showed a sufficient surplus, additional salaries would be fixed thereafter. After December 31, 1919, and sometime in 1920, the amount was fixed at $4,500, to be taken in stock. On account of the irregular manner of keeping book records, the actual issuance of stock for additional salaries did not occur until later in the year 1920, and the actual book entry was not made until October 1, 1920. We have held that a corporation can act through its directors informally without written minutes or formal resolutions and that the acts of its directors effected pursuant to oral understanding are binding upon such corporation. Appeal of Reub Isaacs & Co., 1 B. T. A. 45.
*1267However, in this appeal there is no evidence that the directors during 1919 even informally agreed upon additional salaries, specific in amount, or based upon percentage of profits at the end of the year. There was no action taken in 1919 that could be construed to be a legal obligation upon the petitioner to pay the additional salaries. In other words, no binding liability accrued in 1919; therefore, the petitioner is not entitled to deduct the additional salaries in that year. Appeal of Van De Kamps Holland Dutch Bakers, 2 B. T. A. 1247.
As to the decrease of invested capital by the Commissioner, it is admitted in the answer of the Commissioner that the petitioner’s plant was damaged by fire in 1917, and that it collected $20,241.21 on its fire insurance policies. The Commissioner further admits that $7,478.70 of the insurance money was spent in restoring and reconditioning petitioner’s equipment. There is no evidence to show what became of the remainder of the insurance money, and no allegation or admission on the part of the Commissioner as to how, when, or where it was used.
There is no evidence in the record to show whether or not the loss by fire was fully compensated by insurance. For the purposes of this case, it will be presumed that such loss was fully compensated. When the insurance money was paid to the petitioner by the insurance company, it evidently went into its treasury as cash, and hence there was no diminution of capital assets.
There was no evidence offered in reference to the 25 per cent penalty assessed by the Commissioner.
The Commissioner’s determination in disallowing additional salaries in the amount of $4,500 and in reducing invested capital to the extent of $2,289.52 is approved. The further reduction of invested capital in the amount of $9,892.21 is disallowed.
In the absence of any evidence, the action of the Commissioner in assessing 25 per cent penalty must be approved.
Order of redetermination will ~be entered on 15 days’ notice, under Bule 50.